UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K Annual Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 25, 2011 Commission File Number:1-31805 JOURNAL COMMUNICATIONS, INC. (Exact name of Registrant as specified in its charter) Wisconsin 20-0020198 (State of incorporation) (I.R.S. Employer identification number) 333 West State Street, Milwaukee, Wisconsin (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(414) 224-2000 Securities registered pursuant to Section 12(b) of the Act: Title of Class Name of Each Exchange on Which Registered Class A Common Stock, $0.01 par value per share The New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: Class B Common Stock, $0.01 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes oNo x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) (Registrant is not yet required to provide financial disclosure in an Interactive Data File format).Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer xNon-accelerated Filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso No x The aggregate market value of the class A common stock held by non-affiliates of the registrant as of June 24, 2011 was approximately $220,462,265 (based on the closing price of such stock on the New York Stock Exchange, Inc. as of such date).Neither of the registrant’s class B common stock or Class C common stock is listed on a national securities exchange or traded in an organized over-the-counter market, but each share of the registrant’s class B common stock is convertible into one share of the registrant’s class A common stock and each share of the registrant’s class C common stock is convertible into 1.3639790 shares of the registrant’s class A common stock. Number of shares outstanding of each of the issuer’s classes of common stock as of March 2, 2012: Class
